ORDER
Ness, Chief Judge:
This case is before the Court on a petition for rehearing. Petitioner asserts he is entitled to have his death sentence vacated on the basis of Skipper v. South Carolina, _ U. S. _, 106 S. Ct. 1669, 90 L.Ed.2d 1 (1986), which was decided while this postconviction relief matter was pending.
*489The retroactive effect of Skipper v. South Carolina is limited to cases pending on direct appeal and shall not apply on collateral attack. See Shea v. Louisiana 470 U. S. 51, 105 S. Ct. 1065, 84 L.Ed.2d.38 (1985); Solem v. Stumes, 465 U. S. 638, 104 S. Ct. 1338, 79 L.Ed.2d 579 (1984); McClary v. State, 287 S.C. 160, 337 S. E. (2d) 218 (1985). The petition for rehearing is therefore denied.
It is so ordered.